DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 3-13, and 16-17 in the reply filed on November 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 01/06/2022 are considered by the examiner.


Claim Objections
Claims 4-5 and 10-12 are objected to because of the following informalities: 
Regarding claims 4-5 and 11-12, in the limitations reciting “comprises a total visual transmittance…” (claim 4), “comprises an elongation…” (claim 5), and “comprises a surface roughness” (claims 11-12), the term “comprises” should be replaced with --has-- to express that the protective film layer or the first surface of the conformable base layer has the recited property.
Similarly, in claim 10, the limitation reciting “wherein the first surface of the conformable base film comprises a glossy surface” should be amended to 
--wherein the first surface of the conformable base film is a glossy surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13, the limitation reciting “wherein the protective film layer is removable from the first surface of the conformable base film” does not appear to further limit the web of film material of claim 1. Independent claim 1 requires that the protective film layer is releasably attached to the first surface of the conformable base film, which appears to already necessitate that the protective film layer is removable from the first surface of the conformable base film. Thus, it is not clear that the limitation of claim 13 further limits the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 6,042,678, cited on IDS).
Regarding claims 1 and 13, Johnson et al. teaches a flexible film having a finished paint coat with exterior automotive quality durability, gloss, distinctness-of-image, and other desirable appearance characteristics (col 3, Ln 26-39), wherein the completed film is passed to a rewinding machine after lamination (col 20, Ln 1-15), such that the film material can be wound around a central longitudinal axis to provide a roll.
Johnson et al. teaches that the flexible film comprises a composite paint coat (conformable base film) which may comprise one or more clear coats (12) and a color coat (16), and which has flexibility in order to conform to three-dimensionally contoured surfaces (Figs. 1-5; col 5, Ln 26-33; col 12, Ln 29-30). A layer of pressure-sensitive adhesive (18; adhesive layer) is formed on the second surface of the composite paint coat, and a second carrier sheet (20; release liner) is releasably attached to the second surface of the adhesive layer (see annotated Fig. 1 below; col 5, Ln 33-45; col 14, Ln 14). On the top surface of the flexible film, a first carrier sheet (10; protective film layer) is releasably attached to the first surface of the composite paint coat (see annotated Fig. 1 below; claim 1; col 6, Ln 1-6).

    PNG
    media_image1.png
    276
    834
    media_image1.png
    Greyscale

Fig. 1 of Johnson et al. (US 6,042,678) illustrating an embodiment of the flexible film comprising a first carrier sheet (10), a clear coat (12), a tie coat (14), a color coat (16), an adhesive layer (18), and a second carrier sheet (20) formed in that order. The composite paint coat corresponding to the claimed conformable base film has first and second surfaces (annotated).

Regarding claims 8 and 9, Johnson et al. teaches all of the limitations of claim 1 above and further teaches that the composite paint coat (conformable base film) is made of multiple material layers which may comprise one or more clear coats (12) and a color coat (16) (Figs. 1-5; col 5, Ln 26-33). Johnson et al. teaches that the clear coat may be made of a blend of PVDF and acrylic resin (col 8, Ln 22-col 9, Ln 3), and that the color coat may be made of a thermoplastic chlorinated polymer such as polyvinyl chloride (col 11, Ln 18-44). Thus, Johnson et al. teaches that the composite paint coat can comprise at least one of an acrylic-based film, a single layer polyvinyl chloride film, or a composite film.
Regarding claim 10, Johnson et al. teaches all of the limitations of claim 1 above and further teaches that the composite paint coat (conformable base film
Regarding claim 16, Johnson et al. teaches all of the limitations of claim 1 above and further teaches that the clear coat (12) of the paint film can be formed directly on the carrier sheet (10; protective film) such that the first surface of the paint film is in direct contact with the carrier sheet (Figs. 1-5; col 6, Ln 20-48, Ln 58-60).

Claims 1, 3, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al. (US 4,219,596, cited on IDS).
Regarding claims 1 and 13, Takemoto et al. teaches a roll (38) of labels (14) on a continuous strip of carrier web (40) (Fig. 3), comprising a flexible label face film (16; conformable base film; col 3, Ln 41-56), a pressure-sensitive adhesive (20; adhesive layer), a backing sheet with a release surface (22, 24; release liner), and a temporary carrier web with a release surface (10, 12; protective film layer), wherein the backing sheet is releasably attached to the second surface of the adhesive layer, and the temporary carrier web is releasably adhered to the second surface of the label face film (Abstract; col 3, Ln 6-40; Fig. 1).
Regarding claim 3, Takemoto et al. teaches all of the limitations of claim 1 and further teaches that the label face film (16; conformable base film) may be substantially transparent or translucent and may be colored or colorless (col 4, Ln 22-29).
Regarding claim 16, Takemoto et al. teaches all of the limitations of claim 1 and further teaches that the label face film is formed directly on the release surface of the temporary carrier web (col 4, Ln 1-21; Fig. 1), such that the temporary carrier web with a release surface (10, 12; protective film layer) is in direct contact with the first surface of the label face film (16; conformable base film).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,042,678, cited on IDS) as applied to claim 1 above.
Regarding claims 11 and 12, Johnson et al. teaches all of the limitations of claim 1 above and further teaches that the first carrier sheet imparts a high distinctness-of-image to the first surface of the composite paint coat (conformable base film) by enabling the clear coat cast on the carrier sheet to have a smooth surface from replicating the surface of the carrier (col 6, Ln 1-12). Johnson et al. further teaches that the adhesive layer is preferably cast to form a smooth surface before being laminated onto the second surface of the composite paint coat so as to prevent any surface roughness from the adhesive layer from being reflected onto the first surface of the composite paint coat, which would reduce the distinctness-of-image of the finished product (col 13, Ln 25-39).
Although Johnson et al. does not expressly teach a specific Ra or Rz value for the surface roughness of the first surface of the composite paint coat, the reference does teach that any surface roughness on the first surface can deteriorate the distinctness-of-image, or the clarity of an image reflected by the finished surface. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the Ra or Rz value through routine experimentation, especially given the teaching in Johnson et al. regarding the desire to achieve a composite paint film having a high distinctness-of-image. See MPEP 2144.05(II).


Claims 1, 5-9, 11-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation via EPO provided) in view of Kaneko (US 2020/0062999).
Regarding claims 1 and 13, Wang et al. teaches a thermoplastic polyurethane (TPU) car body sticker or paint protective film for automobiles (web of film material) comprising a conformable base film in the form of a TPU film (3) having a coating (4) formed thereon, a pressure-sensitive adhesive layer (2) having a first surface bonded to the second surface of the base film, an anti-adhesive layer (1; release liner) attached to the second surface of the adhesive layer, and a protective film (5) releasably attached to the first surface of the base film ([0004], [0016], [0028], see annotated Fig. 2 below).

    PNG
    media_image2.png
    251
    628
    media_image2.png
    Greyscale

Fig. 2 from Wang et al. (CN 206383615) showing a TPU car body sticker comprising a peelable protective film (5) disposed on a coating (4) formed on a TPU film (3) having a pressure-sensitive adhesive layer (2) formed on a rear surface thereof, and an anti-adhesive layer (1). The coated TPU film corresponding to the claimed conformable base film has first and second surfaces (annotated).

Although Wang et al. teaches that such TPU films are commonly used as the base material of adhesive products applied to automobiles, such as paint protective films ([0004]), the reference does not expressly teach that the web of TPU sticker film is 
However, in the analogous art of conformable protective films, Kaneko teaches a laminate (120; web of film material) comprising a process film (125; protective film layer), a surface coat layer (124), a substrate layer (121), an adhesive layer (122), and a release liner (123) in this order ([0025]-[0026], Fig. 1). Kaneko teaches that the laminate may be wound around a core (110) to provide a roll (100) in order to make the laminate compact and to enable a suitable size or shape to be cut from the roll during use ([0021], [0024]). Kaneko further teaches that the release liner is disposed on a surface of the adhesive layer and is releasable so that an operator can easily peel the release liner by hand to expose the adhesive layer [0030].
Given that both Wang et al. and Kaneko disclose films to be applied to car bodies, in particular paint protection films (Wang et al., [0004]; Kaneko, [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of TPU sticker film of Wang et al. by winding it around a core to provide a roll, as taught by Kaneko, in order to provide the film in a compact form. Furthermore, it would have been obvious to one of ordinary skill in the art to specify that the anti-adhesive layer of Kaneko is releasably attached to the adhesive layer, as taught by Kaneko, in order to enable removal of the liner to expose the adhesive for application of the film to a car body.
Regarding claim 5, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while Wang et al. does not expressly teach an elongation of the protective film, Kaneko further teaches that the laminate solves the problem of tunneling 
Kaneko teaches the importance of optimizing the thickness and flexibility of the process film in order to reduce distortion of the laminate upon winding into a roll. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the elongation of the protective film layer relative to the elongation of the base film through routine experimentation, especially given the teaching in Kaneko regarding the desire to increase the flexibility of the process film in order to reduce tunneling and distortion of the laminate. MPEP 2144.05(II).
Regarding claims 6 and 17, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film can be an electrostatic adsorption film such as a PVC, PP, or PE electrostatic film ([0014]-[0015]) such that the protective film can be electrostatically attracted to the first surface of the coated TPU film (3, 4; conformable base film) (Fig. 2).
Regarding claim 7, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film (5) is releasably attached to the first surface of the coated TPU film (3, 4; conformable base bonding force) between the protective film and the coating is in the range of 0.05-10 N/25 mm so that the protective film and the coating can be attached smoothly, tightly, and easily while enabling the film to be peeled off without leaving residue or damaging the coating [0016].
Although Wang et al. does not expressly teach a separation speed at which the peeling force was measured, the reference does teach that the peeling force is preferably within the range of 5 to 1000 cN/25 mm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). Furthermore, Wang et al. teaches that it is within the level of ordinary skill in the art to determine a suitable adhesive force so that the protective film can be adhered tightly while enabling its removal without damaging the underlying layers.
Regarding claims 8 and 9, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above. As noted above, Wang et al. teaches that the TPU sticker comprises a conformable base film in the form of a coating (4) provided on a TPU film (5) ([0004], [0016], Fig. 2), which comprises multiple material layers. Wang et al. teaches that both the coating and the TPU film may comprise a polyurethane film ([0004], [0026]).
Regarding claims 11 and 12, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while Wang et al. does not expressly teach a surface roughness of the conformable base film, Kaneko further teaches that each of the process film (125; protective film layer), the release liner (123), and the adhesive layer 
Although the combination of Wang et al. in view of Kaneko does not expressly a specific Ra or Rz value for the surface roughness of the conformable base layer, Kaneko does suggest that roughness on any of the layer surfaces is not preferable, as it causes deterioration of the external appearance of the laminate due to visual recognition of the roughness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the Ra or Rz value through routine experimentation, especially given the teaching in Kaneko regarding the desire to achieve a laminate having a smooth external appearance. See MPEP 2144.05(II).
Regarding claim 16, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film (5) is in direct contact with the first surface of the coated TPU film (3, 4; conformable base film) ([0016], Fig. 2).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation via EPO provided) in view of Kaneko (US 2020/0062999) as applied to claim 1 above, and further in view of Sundet (WO 1996/005262, cited on IDS).
Regarding claims 3 and 4, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above. Although Kaneko teaches that the laminate may be used as a transparent paint protection film ([0009], [0037]), the combination of references does not expressly teach a particular appearance of the protective film layer.
However, in the analogous art of graphic films, Sundet teaches a laminate for precise application of graphics to a substrate such as an automotive vehicle (p. 3, Ln 1-24), wherein the laminate (10; web of film material) comprises a transparent polymeric cover sheet (12; protective film layer) provided over a layer of decorative polymeric film graphics (14; conformable base film) having an adhesive layer (15) provided on a rear surface thereof and a flexible low-adhesion carrier web (17; release liner) protecting the adhesive (p. 8, Ln 30-p. 9, Ln 11; Figs. 1-2).
Sundet teaches the process of using the laminate involves peeling off the polymeric cover sheet and its removable adhesive to expose the graphics once fully adhered to the substrate (p. 4, Ln 27-p. 5, Ln 21). Sundet further teaches that the cover sheet has transparency so that the user can see both the graphics and the underlying substrate in order to enable the user to reposition the laminate with precision during application (p. 5, Ln 9-18). Although Sundet does not expressly teach a specific visual transmittance of the transparent polymeric cover sheet, the reference teaches that it is within the level of ordinary skill in the art to select a transparent polymer having the 
Given that all of the laminates disclosed by Wang et al., Kaneko, and Sundet are conformable films intended to be applied to surfaces such as automotive vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Wang et al. in view of Kaneko by selecting a transparent polymeric film having a high visual transmittance as the protective film layer, as suggested by Sundet, in order to enable an underlying graphic on the conformable base film to be adequately visualized during application of the film.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation via EPO provided) in view of Kaneko (US 2020/0062999) as applied to claim 1 above, and further in view of Janssen et al. (WO 2000/024576, cited on IDS).
Regarding claims 3 and 4, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, but the combination of references does not expressly teach a specific appearance of the protective film layer.
However, in the analogous art of conformable protective films, Janssen et al. teaches an article (2; web of film material) to be applied to a substrate such as a vehicle (p. 10, Ln 17-25), wherein the article comprises a stack of sheets (6, 8, 10, 12, 14) with each sheet having a top release layer (16, 22, 28, 34, 40), an inner film layer (18, 24, 30, 36, 42), and a lower bonding layer (20, 26, 32, 38, 44), and with a release liner 
Given that all of the laminates disclosed by Wang et al., Kaneko, and Janssen et al. are conformable films intended to be applied to surfaces such as automotive vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Wang et al. in view of Kaneko by selecting a transparent polymeric film having a high visual transmittance as the protective film layer, as suggested by Janssen et al., in order to enable an observer to clearly discern images through the protective layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nezu (JP H11277708, machine translation via EPO provided) teaches a decorative sheet (1) comprising a protective film (7) electrostatically adhered to a transparent protective layer (5), wherein the peeling strength between the protective film and the transparent protective layer can be appropriately adjusted by modifying the roughness (e.g. shape and density of recesses) of the interfacial surface (8) ([0005], [0010], [0020], Figs. 1-2).
Johnson et al. (US 2015/0140290) teaches a multilayer article comprising one or more releasable protective transparent layers (150, 180) formed on a first surface (144) of a base layer (130), which has an adhesive layer (120) formed on a second surface (142) thereof ([0095], Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785